Title: To James Madison from Henry Hill, 10 November 1808
From: Hill, Henry
To: Madison, James



No. 1
Sir,
Consulate of the United States of America, St. Salvador (Brazil)Novr. 10th. 1808.

By my letter of the 12th. of Octr. Ulto. from Rio de Janeiro, of which the inclosed No. 1 is Duplicate, I had the honor to acquaint you Sir, in general terms, of the result of the mission with which the President of the United States was pleased to entrust me, to His Royal Highness the Prince Regent of Portugal.
I have now the honor from the port of my ultimate destination, where I arrived on the 1st. Inst. and have been favorably received, to communicate all the particulars relating to it.
The letter from His Royal Highness to the President, which is herewith inclosed, and the papers which accompany this letter, from A to H inclusive, being copies of the correspondence passed between His Excellency the Secretary of State for foreign affairs & myself, will inform you Sir, of all those particulars, and I trust are of that character as will be perfectly satisfactory to our Government & to require from me no elucidation.  It is proper to mention however, that it is the wish of the Prince Regent, as communicated to me by the Secy. of State, that the contents of the paper marked E. should receive publicity.
I have the further honor to inclose herewith, three printed papers (No. 2 & 4 inclusive) which have been communicated to me officially by His Excellency the Secy. of State, as you will be pleased to observe by his letter of 1st. Sepr. marked B.
In closing this letter Sir, I beg leave to impress you with the full conviction I am under of the friendly sentiments of the Prince Regent toward the United States; of his disposition to cherish theirs, & cultivate with them the most intimate relations of amity and commerce, and that the very friendly and flattering reception I have met with at Rio as well as at this place, has resulted from the favorable predispositions of the Prince Regent, and the just sense he entertains of the good faith of the United States, and their importance on this Continent.  I have the honor to be, With very great respect, Sir, Your Mo. obt. servt.,

Henry Hill

